Citation Nr: 1611898	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-12 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for throat or esophageal cancer.

2. Entitlement to service connection for left shoulder disability.

3. Entitlement to service connection for renal cancer.

4. Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis.

5. Entitlement to an initial rating in excess of 10 percent for residuals of thyroid cancer.

6. Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2010, and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO granted service connection for residuals of thyroid cancer in June 2012, which is a full grant of the original benefit sought on appeal.  See Grantham v. Brown 114 F.3d 1156 (Fed. Cir. 1997).  The appeal for service connection is no longer before the Board.  The claim for an increased rating for thyroid cancer is a down-stream issue and remanded for issuance of a statement of the case.  

The issues of service connection for left shoulder and renal cancer and increased ratings for right shoulder, hearing loss, and thyroid cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence does not show throat or esophageal cancer.


CONCLUSION OF LAW

The criteria for service connection for throat or esophageal cancer have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In August 2009, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA, including explaining the requirements for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required for this throat cancer claim.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA is not required to provide an examination or medical opinion for the throat cancer claim because the evidence does not show that the Veteran had throat or esophageal cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose cancer as this requires specialized training to understand the complexities of oncology.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for throat or esophageal cancer have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence does not show that the Veteran has nor had throat or esophageal cancer.  The claims file contains multiple years of VA and private treatment records.  These records show that he had thyroid cancer in 1980 and recurrence in 2008 and renal cancer discovered in 2008 while screening for thyroid cancer.  See January 2009 VA treatment.  However, the records do not discuss any diagnosis of or treatment for throat or esophageal cancer.  While the Veteran asserts his claim for cancer in that area, he has not identified the date of diagnosis or source of treatment for that cancer.  The Board notes that the Veteran's thyroid cancer presented and was treated largely in his neck and throat area.  See Private and VA treatment records.  His thyroid and lymph node were removed.  See id.  A December 1980 surgical report notes that after the thyroidectomy he experienced symptoms consistent with malignant hyperthermia and his esophageal temperature rose.  This condition resolved post-operatively and there is no mention of cancer of the esophagus in the 1980 records or otherwise.

The Veteran served in the Republic of Vietnam for approximately 12 months and is presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309; DD214.  Indeed, he has been granted service connection for thyroid cancer based on that exposure and a positive nexus opinion.  The evidence shows thyroid cancer with surgical intervention in his neck for which the Veteran receives service-connected compensation; however, it does not show cancer of the throat or esophagus.  Service connection cannot be granted without a present disability.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Therefore, the claim for service connection for throat cancer must be denied.  See id.


ORDER

Service connection for throat or esophageal cancer is denied.


REMAND

Additional development is needed for the left and right shoulder claims.  First, the July 2010 VA examiner opined that the left shoulder disability was not related to service because there were no records of in-service treatment for the left shoulder.  This opinion is inadequate because it does not consider all relevant evidence of record, including the Veteran's reports of injuring both shoulders during officer training.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, service treatment records from October 1968 are difficult to read but appear to discuss the left shoulder, along with the right.  The examiner should also consider this evidence.  With regard to the right shoulder, additional information would be helpful to best rate his disability.  In statements and at VA examinations, the Veteran consistently reported flare-ups in symptoms and difficulty performing overhead activities.  Examiners could not directly observe flare-ups but confirmed that these reports were consistent with his disability presentation during the examinations.  Clarification is needed to understand at what point, or degree of motion, the Veteran experiences these increased limitations.  

Finally, the RO denied service connection for renal cancer and increased rating for hearing loss in August 2010.  The Veteran appealed those issues in a June 2011 notice of disagreement.  The RO set an initial rating for thyroid cancer disability in June 2012, and the Veteran appealed the rating that same month.  The AOJ has not issued a statement of the case (SOC) on these issues.  The Board has no discretion and the claims for service connection for renal cancer and increased ratings for hearing loss and thyroid cancer must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issues of service connection for renal cancer and increased ratings for hearing loss and thyroid cancer and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Schedule the Veteran for an examination for his shoulders and forward the claims file to the examiner to provide opinions on the following:

a. The Veteran consistently reported flare-ups in right shoulder symptoms when doing activities and reaching overhead.  At what level does the Veteran report experiencing these exacerbated symptoms (example: shoulder height)?  How often does he experience these limitations?  

In addition, the examination report should reflect range of motion testing.  The examiner should attempt to estimate additional functional loss with repetitive movement and during flare-ups, if reported.

b. Is the Veteran's left shoulder at least as likely as not related to service? 

Please consider all lay and medical evidence, including the Veteran's reports of injuring both left and right shoulders in the same training incident and service treatment records from October 1968 that appear to show the letter 'L' for left shoulder.  Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. If the shoulder claims remain denied, issue a supplemental SOC and return the appeal to the Board if otherwise in order.


						(CONTINUED ON NEXT PAGE)
			







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


